235 F.2d 21
Charles STEVENSON et al., Appellants,v.Lacell TUCKER et al., Appellees.
No. 13036.
United States Court of Appeals District of Columbia Circuit.
Argued May 17, 1956.
Decided May 31, 1956.

Mr. George E. C. Hayes, Washington, D. C., for appellants. Mr. Everett L. Edmund, Washington, D. C., was on the brief for appellants.
Mr. George A. Parker, Washington, D. C., with whom Messrs. Barrington D. Parker and Horace O. Pollard, Washington, D. C., were on the brief, for appellees.
Before EDGERTON, Chief Judge, and BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
This appeal is from an order vacating a writ of assistance, which writ was issued in aid of a default judgment. We find no abuse of discretion.


2
Affirmed.